 
SERVICES AGREEMENT


This Services Agreement ("Agreement") is entered into this 9th day of January
2012, by and between Blue Sphere, Corp. (the "Company") a company registered in
the state of Nevada, USA, having its principal place of business at Even Yehuda,
Israel and Shlomo Zakai, having his principal place of business at 62 Anilevitch
St' Tel Aviv ("Shlomo").


Whereas,
Shlomo has a significant experience in the field of corporate accounting
management, financial reporting, internal control and risk management, both in
private companies and American public companies; and



Whereas,
Shlomo has offered his services to the Company and Company has requested to
obtain such services from Shlomo, all as more fully described herein; and



Now, therefore, the parties agree as follows:


1.
Effective Date: Employment




 
1.1.
This Agreement shall enter into effect as of January 12, 2012 (the "Effective
Date").



 
1.2.
Company shall engage Shlomo and Shlomo agrees to be engaged by the Company and
to hold himself available for as much as necessary, to render the services
described herein, at such dates and times as shall be requested by the Company.



Shlomo agrees that if requested by the Company, he shall increase his position
provided that his terms of engagement shall be adjusted accordingly.


 
1.3.
Notwithstanding the above said, the Company acknowledge that Shlomo provides
services to other clients and his ability to increase his position is subject to
his other engagements.



2.
Services




 
2.1.
Within the framework of this Agreement, Shlomo shall render his services as
Chief Financial Officer ("CFO") of the Company and its affiliated companies (the
"Services"), according to SEC regulations and the instructions and policy of the
Company's Board of Directors.




 
2.2.
As CFO of the Company, Shlomo shall undertake full responsibility on:



2.2.1 The financial reporting of the Company as regulated by SECand as required
by law.


2.2.2 The internal control and the accounting systems of the Company.
 
 
 

--------------------------------------------------------------------------------

 
 
2.2.3 Tax reports as requested by the tax authorities in all jurisdictions where
the Company is active.


2.2.4 Preparation and submission of financial or economical reports as requested
by the management of the Company from time to time.


 
2.3.
Shlomo shall utilize the highest professional skills, diligence, ethics and care
to ensure that all Services are perfonned to the full satisfaction of the
Company and its affiliates and to provide the expertise required in connection
with such services.



 
2.4.
In rendering the Services, Shlomo shall comply with all policies and procedures
of the Company, as may be in effect from time to time.



 
2.5.
Shlomo represents and warrants that he aclmowledges that as a CFO of the Company
and its affiliates he is subject to a special degree of care and loyalty, as
customarily for similar positions.




 
2.6.
In rendering the services Shlomo shall be subject to and/or report to
theCompany's Chief Executive Officer;.



3.
Compensation




 
3.1
For and in consideration of the Services to be performed by Shlomo, Shlomo will
be paid Services fees of 220 NIS for each hour he works for the Company.

 

 
3.2
The fees will be paid 15 days after the end of each quarter based on a report to
be submitted by Shlomo which will describe the time spent on the work for the
Company in a fonnat to be agreed between Shlomo and the Company.




 
3.3
After the second quarter of 2012, the Company and Shlomo will consider
converting the hourly compensation into a monthly or quarterly retainer.




 
3.4 
After the first anniversary, the Company will consider includingShlomo in the
Global Options Plan of the Company.



4.
Liability Insurance Indemnification



The Company will insure Shlomo with coverage under a standard directors' and
officers' liability insurance policy at the Company's expense


5.
Confidentiality

 

 
5.1.
Shlomo shall not disclose or put to his own use, or to the use of any third
party, any Proprietary Information (as hereinafter defined) of the Company of
which Shlomo has been or hereafter becomes informed, whether or not developed by
Shlomo. Shlomo shall sign a confidentiality non-competition md •ignmrnt of
righ"ogreanoo<•h•ll bo de<ign•ted by tho Compmy

 
 
 

--------------------------------------------------------------------------------

 
 
 
5.2.
Shlomo hereby agrees and declares that without derogating from the aforesaid,
all proprietary information including but not limited to trade secrets and
know-how, patents and other rights in connection therewith developed by or with
contribution of my efforts during the period of my engagement by the Company or
as a result thereof (directly or indirectly), shall be the sole property of the
Company and Shlomo shall have no rights therein and hereby assign any and all
rights he may has, if any, to the Company for no consideration. Shlomo further
undertakes that he shall execute any document necessary to assign any patents
and/or any other intellectual property (including copyrights and/or trade
secrets) to the Company and otherwise transfer such proprietary rights to the
Company for no consideration. Further, any document and/or opinion prepared by
Shlomo during the period of his engagement by the Company shall constitute a
proprietary document belonging to Company and Shlomo shall not utilize same for
any purpose and shall not introduce same to any third party, except with
Company's prior consent in writing and Shlomo shall have no claim and/or demand
from the Company in connection with any rights as aforementioned.



 
Execution of this document by Shlomo shall irrevocably empower the CEO of the
Company and/or any other person nominated by the board of directors of the
Company to execute any document to give effect to the above and the said CEO or
other person so nominated shall have the right to execute any power of attorney,
deed of assigmnent or contract to give effect lo the above.



6.
Term and Termination



 
6.1.
The term of this Agreement shall commence as of the Effective date until
terminated as provided in section 6.2 below.



 
6.2.
This Agreement may be terminated by either party, at any time, without any
further obligation under this Agreement to the other party and/or any one on its
behalf (other than those obligations surviving termination or expiration
hereof), by 30 days prior written notice, unless terminated as a result of a
material breach, in which case this Agreement may be terminated by either party
immediately. Notwithstanding the notice period, Shlomo will continue to work for
the company as CFO and according to this agreement until a new CFO is nominated
by the Company, but no longer than 120 days from the written notice.



7.
Assurances; No Conflict



 
7.1.
Shlomo hereby warrants, represents and confirms to Company that on the date
hereof   Shlomo is free to be engaged by Company upon the terms contained in
this Agreement and that there are no engagements, contracts, consulting
contracts or restrictive covenants preventing full performance of his duties
hereunder.




 
7.2.
Shlomo hereby further represents warrants and confirms that nothing in this
Agreement  conflicts  with  any  of  Shlomo's  current  affiliations  or  other
current relationships with any other entity.

 
 
 

--------------------------------------------------------------------------------

 
 
 
7.3.
During the term of this Agreement Shlomo shall promptly notify Company in
writing in advance of any additional entity that he shall render consulting
services to and/or engage with if such engagement shall stand on a conflict with
this agreement



8.
Miscellaneous



 
8.1.
Shlomo shall not assign this agreement or any of his rights and privileges
hereunder, whether voluntarily or by operation of law, to any person, firm or
corporation without the prior written consent of the Company. Company shall be
entitled to assign this Agreement to an affiliate thereof.



 
8.2.
Except as otherwise provided herein, this Agreement constitutes the entire
agreement between the parties with respect to the matters referred to herein,
and no other arrangement, understanding or agreement, verbal or otherwise, shall
be binding upon the parties hereto. This Agreement may not be amended, modified
or supplemented in any respect, except by a subsequent writing executed by both
parties hereto.



 
8.3.
No failure, delay or forbearance of either party in exercising any power or
right hereunder shall in any way restrict or diminish such party's rights and
powers under this Agreement, or operate as a waiver of any breach or non­
performance by either party of any of the terms or conditions hereof.



 
8.4.
If any term or provision of this Agreement shall be declared invalid, illegal or
unenforceable, then such term or provision shall be enforceable to the extent
that a court shall deem it reasonable to enforce such term or provision and if
such term or provision shall be unreasonable to enforce to any extent, such term
or provision shall be severed and all remaining terms and provisions shall be
unaffected and shall continue in full force and effect



 
8.5.
Any notice from one party to the other shall be effectively served if sent in
writing by recorded delivery to the address of the receiving party as stated in
the preamble to this agreement, unless said party informs the other party in
writing on a change of address.



In witness whereof, the parties have hereunto set their hand upon the date first
above written.
 

     
Blue Sphere
 
Shlomo Zaccai

 
By:
   

 
Position:
   



 
 

--------------------------------------------------------------------------------

 